No. 8 9 - 2 1 5
                IN THE SUPREME COURT OF THE STATE OF MONTANA




CITY OF MISSOULA,
                 Plaintiff and Respondent,
         -vs-
RICHARD DALE PRINKKI,
                 Defendant and Appellant.




APPEAL FROM:     District Court of the Fourth Judicial District,
                 In and for the County of Missoula,
                 The Honorable Jack L. Green, Judge presiding.
COUNSEL OF RECORD:
         For Appellant:
                 Richard Dale Prinkki, pro set Missoula, Montana
         For Respondent:
                 Hon. Marc Racicot, Attorney General, Helena, Montana
                 Clay R. Smith, Solicitor, Helena, Montana
                 Donald Louden, City Attorney's Office, Missoula, Montana



                                    Submitted: Sept. 7, 1 9 8 9
                                        Decided:   September 27, 1989
Filed:
Justice R. C. McDonough delivered the Opinion of the Court.

     This is an appeal from a judgment of the District Court
of the Fourth Judicial District, Missoula County, finding
defendant Richard D. Prinkki (Prinkki) guilty of two counts
of driving while his license was suspended, driving under the
influence, failure to drive on the right side of the road,
and driving with no insurance. We affirm.
     Prinkki raises two issues on appeal:
     1. Did the trial court err in ruling that Prinkki was
not entitled to a jury of twelve persons in a trial de novo
in District Court on appeal from a conviction in Municipal
Court?
     2. Did the District Court improperly deny Prinkkits
motion to sever the charges?
     On January 20, 1988, Prinkki was arrested and charged
with driving under the influence in violation of § 61-8-401,
MCA; failure to drive on the right side of the road in
violation of S 61-8-321, MCA; and driving with no insurance
in violation of S 61-6-301, MCA.    Subsequently, on May 16,
1988, Prinkki was convicted by a jury in Municipal Court for
each of these offenses.
     After his arrest on January 20, Prinkki was issued two
separate citations for driving while his license was revoked
in violation of $ 61-5-212, MCA. These violations occurred
on February 1 and February 2, 1988. Upon a different trial,
held on May 17, 1988, Prinkki was convicted of both of these
offenses.
     Following the convictions, Prinkki filed a combined
notice of appeal to the District Court appealing all of the
convictions. At an omnibus hearing, Prinkki made a motion to
sever the charges, which was denied. The new trial was set
for a twelve person jury. The trial court later determined
that, because the case was an appeal from Municipal Court,
the defendant was only entitled to a six person jury. Trial
by a six person jury was held. and Prinkki was convicted of
all charges on October 24, 1988. This appeal followed.
                              I
      Prinkki argues that the trial court erred in ruling that
he was not entitled to a twelve person jury. We disagree.
      Procedure in municipal court is set forth at Title 46,
Chapter 17, Part 4, MCA.     Section 46-17-403, MCA, provides
that:     "In criminal cases  . . .    either party shall be
entitled to a jury trial as provided in justices'
courts. .   , "
      In justice court, a defendant is entitled to a jury of
no more than six persons. Section 46-17-201(1), MCA. Upon
appeal to District Court, the defendant is entitled to
". .  . be tried anew . . .   and may be . . .  tried before a
jury of six." Section 46-17-311 (1), MCA. Because criminal
defendants in muncipal courts are afforded the same rights as
those in justice courts, they, likewise, are only entitled to
a six person jury. See § 46-17-403, MCA.

     Prinkki next argues that the District Court improperly
denied his motion to sever the charges. We disagree.
     In support of his argument, Prinkki relies upon State v.
Orsborn (1976), 170 Mont. 480, 555 P.2d 509. In Orsborn we
examined federal case law on the potentialities of prejudice
resulting from the joinder of two crimes of the same class.
This examination led us to the conclusion that three types of
prejudice may result upon joinder of similar offenses.
First, the jury may consider a defendant who is subject to
multiple charges to be a "bad man. " Second, proof of guilt
of one offense may be used to convict the defendant of
another offense even though such proof may be inadmissible at
trial. And finally, prejudice may result where the defendant
wishes to testify on his own behalf on one charge but not on
the other. Orsborn, 555 P.2d at 514-515.
     A district court must consider these three elements when
faced with a motion to sever offenses. However, we fail to
find any actual prejudice which resulted from a denial of his
motion.   This Court has accorded the trial courts a wide
breadth of discretion in their determinations regarding
separate trials.     Joint trials are often necessary to
preserve judicial economy.    The defendant, therefore, must
show actual and substantial prejudice.     State v. Campbell
(1980), 189 Mont. 107, 615 P.2d 190.
     Prinkki argues, in substance, that the facts surrounding
the violations of driving while his license was revoked would
tend to lead the jury to believe that he was a "bad man" who
ignored the laws. The violation of February 2, occurred when
a police officer discovered his car outside of a Missoula
bar. Prinkki was arrested as he left the bar. These facts,
Prinkki maintains, may have prejudiced the jury by leading it
to believe that he was an alcoholic who continued to drive
despite the fact that his license had been revoked.
     In State v. Slice (1988), 753 P.2d 1309, 45 St.Rep. 752,
we upheld a district court's denial of a motion to sever
charges.    In Slice, the defendant was tried on sixteen
criminal counts. In upholding the conviction, we noted that
reversal of a decision not to sever criminal charges is
seldom granted.    Slice, 753 P.2d at 1311.     Generally, in
order to be entitled to a reversal, a defendant must show the
prejudice was so great as to prevent a fair trial.
     The evidence asserted by Prinkki, which he argues led
the jury to view him as-a "bad man," fails to meet the high
standard of proof necessary to overturn his conviction. The
offenses of February 1st and 2nd are regulatory in nature.
We therefore do not agree that they substantially prejudiced
Mr. Prinkki by casting him in a bad light.        Given the
deference afforded to the discretion of the trial court's
judgment in these matters, we decline to        reverse   its
decision. Prinkki's conviction is affirmed.




     ' Chief Justice




         Justices        I   \